Citation Nr: 0505628	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Charles S. Isler, III, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1964.  He died in April 2001, and the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision by the RO.  By that 
decision, the RO, in pertinent part, denied the appellant's 
claim for DIC.

When the RO entered its February 2002 decision, it considered 
the appellant's entitlement both on the basis of service 
connection for the cause of the veteran's death and under the 
provisions of 38 U.S.C. § 1318.  However, when the appellant 
filed her substantive appeal in July 2003, she specifically 
indicated that she wished to pursue an appeal only with 
respect to § 1318.  Accordingly, the Board has characterized 
the issue on appeal as set forth above, on the title page.

The appellant has advanced argument to the effect that the 
Board and/or the RO committed clear and unmistakable error 
(CUE) when the veteran's disability was evaluated in the 
past.  She maintains, in essence, that she would be entitled 
to DIC under the provisions of 38 U.S.C. § 1318 if the 
error(s) had not been committed.

The Board notes that the RO has not considered CUE in the 
context of the present appeal.  Nevertheless, the appellant 
addressed the issue in both her notice of disagreement and 
her substantive appeal, and then again during her hearing 
before the undersigned at the RO in June 2004.  Accordingly, 
the Board finds that it has jurisdiction to consider it.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 
20.202 (2004).  Further, because the Board is granting the 
full benefit sought on this appeal, there is no risk that the 
appellant will be prejudiced by the Board's consideration of 
the matter in the first instance.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  In May 1993, the RO granted the veteran a 100 percent 
disability rating for service-connected schizophrenia, 
effective from January 16, 1992; the date of the veteran's 
claim for increase.

2.  At the time of the RO's May 1993 decision, the evidence 
clearly and unmistakably demonstrated that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected schizophrenia at least 
as early as January 16, 1991.

3.  The veteran died on April [redacted], 2001; his death was not 
attributable to his own willful misconduct.


CONCLUSIONS OF LAW

1.  The RO committed CUE when it awarded the veteran a 100 
percent disability rating for service-connected 
schizophrenia, effective from January 16, 1992; the proper 
effective date to have been assigned for the award was 
January 16, 1991.  38 U.S.C.A. § 5109A (West 2002); 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.105 (2004); 
38 C.F.R. §§ 3.400, 4.16 (1992).

2.  The criteria for an award of DIC under 38 U.S.C. § 1318 
have been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing law provides, in pertinent part, that if a veteran 
dies of non-service-connected causes, VA will nevertheless 
pay DIC to the surviving spouse if: (1) the veteran's death 
was not the result of his own willful misconduct, and (2) at 
the time of death, the veteran was receiving, or was entitled 
to receive, compensation for service-connected disability 
that was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death.  See 
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).  The 
phrase "entitled to receive" includes the situation where 
the veteran applied for compensation, but did not receive a 
total rating due solely to CUE in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b)(3).

In the present case, there is nothing in the record to 
suggest that the veteran's death was in any way attributable 
to his own willful misconduct.  At the same time, it is clear 
that he was not in actual receipt of service-connected total 
disability compensation for a continuous period of at least 
10 years immediately preceding his death.  The only 
disability for which he was granted service connection during 
his lifetime was schizophrenia.  The record shows that the RO 
granted service connection and a 100 percent rating for that 
disability in a July 1970 decision, effective from April 23, 
1970.  But the rating was subsequently reduced to 70 percent, 
effective from July 1, 1983, and the Board denied an appeal 
of the reduction in June 1985.  Thereafter, the RO further 
reduced the veteran's rating to 50 percent, effective from 
January 1, 1986, and the Board denied an appeal of that 
reduction in August 1987.  It was not until May 1993 that the 
RO increased the veteran's rating to 100 percent, and that 
award was made effective from January 16, 1992; approximately 
9 years and 3 months before his death on April [redacted], 2001.  
Accordingly, the appellant may obtain DIC under the 
provisions of 38 U.S.C. § 1318 only if it can be demonstrated 
that the veteran was entitled to a total disability rating on 
or before April [redacted], 1991, but did not receive such rating as a 
result of CUE.

In this regard, the Board notes that VA rating decisions 
which are not timely appealed are considered final and 
binding in the absence of a showing of CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).  CUE is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See, 
e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Here, as noted above, the record shows that, in May 1993, the 
RO increased the veteran's rating for service-connected 
schizophrenia to 100 percent, effective from January 16, 
1992.  The award was made under former 38 C.F.R. § 4.16(c).  
That regulation provided, in pertinent part, that if a 
veteran's only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded the claimant from securing or 
following a substantially gainful occupation, he was to be 
awarded a 100 percent schedular evaluation under the 
appropriate diagnostic code.  The RO assigned January 16, 
1992, as the effective date of the award because the veteran 
had filed a claim for increase on that date.

Under the law extant at the time of the RO's May 1993 
decision, the general rule with respect to the effective date 
for an award of increased compensation was that the effective 
date of such an award "shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  See 38 C.F.R. § 3.400(o)(1) (1992) (to the same 
effect).  An exception to that rule applied under 
circumstances where evidence demonstrated a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of the claim for 
increased compensation.  In that situation, the law provided 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

Following a thorough review of the record in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the RO committed CUE in May 1993 when it 
assigned January 16, 1992, as the effective date of the 
veteran's award of 100 percent disability compensation.  
Although the veteran filed his claim for increase on January 
16, 1992, the evidence of record at the time of the May 1993 
decision included clinical reports from the veteran's private 
treating psychiatrist, Luis N. Zumarraga, M.D., dated prior 
to that date.  Among other things, the records showed that, 
during the period from January 1990 to January 1992, the 
veteran was variously described as grandiose, unrealistic, 
irritable, anxious, suspicious, paranoid, depressed, and 
unmotivated.  They also showed that he rambled, had poor 
insight and judgment, presented delusional ideas, and was 
religiously preoccupied; that he had occasional auditory 
hallucinations; that he did not sleep well and had difficulty 
concentrating; that he was dependent; that he got nervous 
around crowds and could not tolerate being around people; and 
that he was functioning marginally and not coping very well 
with his environment.  In addition, when Dr. Zumarraga later 
examined the veteran in April 1993-for VA compensation 
purposes-he noted that the veteran had been known to 
minimize his symptoms and that his condition had consistently 
been fragile.  He further opined that the veteran had 
"usually" exhibited delusions of grandeur, considerable 
paranoia, and ideas of reference "[t]hroughout the last few 
years", and that he was unemployable as a result of 
schizophrenia.  In the Board's view, this evidence clearly 
and unmistakably demonstrates that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected schizophrenia at least as 
early as January 16, 1991.  Consequently, and because a claim 
for increase was received on January 16, 1992, an effective 
date of January 16, 1991 should have been assigned for the 
award of the 100 percent evaluation under 38 C.F.R. 
§ 3.400(o)(2) and former 38 C.F.R. § 4.16(c).

In light of the Board's foregoing conclusion with respect to 
CUE, it is clear that the veteran was "entitled to receive" 
compensation at the 100 percent rate for a continuous period 
of at least 10 years immediately preceding his death.  
Accordingly, and because there is nothing in the record to 
suggest that the veteran's death was in any way attributable 
to his own willful misconduct, the requirements for an award 
of DIC under 38 U.S.C. § 1318 have been satisfied.  The 
appeal is granted.


ORDER

The appellant's claim for DIC under 38 U.S.C. § 1318 is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


